        Case 6:17-cv-00424-MC      Document 52   Filed 12/11/18   Page 1 of 4




Robert E. Franz, Jr.   OSB #730915
E-Mail: rfranz@franzlaw .comcastbiz .net
LAW OFFICE OF ROBERT E. FRANZ, JR.
P.O. Box 62
Springfield, OR 97477
Telephone: (541) 741-8220
Facsimile: (541) 741-8234
  Of Attorneys for Defendants Will Stutesman,
Officer Grose, Officer Pieske, Sgt. McAlpine,
and the City of Eugene.




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



RONDA MCGOWAN, Personal                               Case No. 6:17-cv-00424-TC
Representative for the Estate of Brian
Babb, LEE BABB, CONNOR BABB,                       Second
by and through his Guardian Ad Litem,              Declaration of
STEPHANIE WOODCOCK, and                            Nathan Pieske
KAYLEE BABB,

                   Plaintiffs,

            vs.

WILL STUTESMAN, OFFICER GROSE,
OFFICER PIESKE, SGT. MCALPINE,
CITY OF EUGENE, a municipal subdivision
of the State of Oregon, JANE DOE CALL
TAKER, and John and Jane Does 1-10.

                   Defendants.

Page 1 - Second Declaration of Nathan Pieske.
         Case 6:17-cv-00424-MC       Document 52     Filed 12/11/18   Page 2 of 4




       I, Nathan Pieske, under penalty of perjury do hereby declare as follows:
       I am over the age of 18, and I make this declaration based on my personal
knowledge of the facts contained herein.
       In listening to the live radio dispatch, Exhibit 103, at elapsed time 51: 10, one
can hear a voice say the following:
              "Mary 12. Subject's still down in the doorway. No movement. There
              is a rifle in his right hand, and he is still not moving."
       That voice is my voice, and I am the one talking over the radio. My call sign
was "1Mary12" at the time of the incident, and I started off my statement by
identifying myself. This statement was made by me as I was driving the BearCat
to the front of the Babb house.
       Using Exhibit 103, the shot fired by Stutesman was at elapsed time 45:08.
The above statement can be heard being made by me at elapsed time 51: 10, or 6
minutes and 2 seconds after the shot was fired (51:10 minus 45:08= 6:02).
       On the BearCat video, Exhibit 106, the front door of the Babb house opens
up for the last time at elapsed time 15:37. The BearCat is crashing through the last
fence at 21 :40, and the rifle can be seen on the BearCat video laying on the front
porch at elapsed time 21 :40. So, the time from the front door opening up to when I
drove the BearCat through the last fence (21:40 minus 15:37=6:03) is 6 minutes
and 3 seconds. So, taking into account that Babb was not shot until a few seconds
after the front door of the house opened up at elapsed time 15:37, this would
indicate that I made my above statement as I was driving the BearCat through the
last fence.
       Since the rifle becomes visible in the BearCat video at 21 :40, it is apparent
that the rifle was laying on the front porch when I made my statement and the rifle
was not in Mr. Babb's right hand. It is also clear that no one, including any police
officer, could have put the rifle on the front porch, because the rifle appears in the
BearCat video on the front porch, before anyone went into the house. The BearCat


Page 2 - Second Declaration of Nathan Pieske.
        Case 6:17-cv-00424-MC        Document 52    Filed 12/11/18     Page 3 of 4




video shows everyone that went into the house and out of the house after the rifle
was already on the front porch and after the shooting.
      It should also be noted that none of us police officers at the scene could hear
the conversation between Becky Higgins and the 911 operator, the transcript of
which is marked as Plaintiffs' Exhibit 19. That call was not broadcast over the
radio, and could not be heard over the radio by the officers at the scene.


the foregoing is true and correct.
      DATED: December 7, 2018.                                  J (/
      PURSUANT TO 28 U.S.C § 1746, I declare under penalty of perjury that




                                                   -·y ).   I
                                                                 , 1!//,.'
                                                                ~.
                                                       I           I
                                              Nathan Pieske




Page 3 - Second Declaration of Nathan Pieske.
        Case 6:17-cv-00424-MC     Document 52       Filed 12/11/18   Page 4 of 4




                          CERTIFICATE OF SERVICE
      I hereby certify that I served the foregoing DECLARATION OF NATHAN
PIESKE on Plaintiffs on Tuesday, December 11, 2018, by notice of electronic
filing using the CM/ECF System:

      Mr. Timothy R. Volpert
      Email: tim@timvolperlaw.com
      Tim Vol pert PC
      610 SW Alder Street, Suite 415
      Portland, OR 97205

      Mr. Andrew M. Stroth
      Email: astroth@actioninjurylawgroup.com
      Action Injury Law Group, LLC
      191 N. Wacker Drive, Suite 2300
      Chicago, IL 60606
       Attorneys for Plaintiffs

      Dated: Tuesday, December 11, 2018.

                         Isl Robert E. Franz, Jr.
                         LAW OFFICE OF ROBERT E. FRANZ, JR.
                         Robert E. Franz, Jr.    OSB #730915
                         P.O. Box 62
                         Springfield, Oregon 97477
                         E-Mail: rfranz@franzlaw.comcastbiz.net
                         Telephone: (541) 741-8220
                         Facsimile: (541) 741-8234
                          Attorneys for Defendants
                          Will Stutesman, Matthew Grose,
                          Nathan Pieske, Malcolm McAlpine,
                          and the City of Eugene
